DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-27-2022 has been entered.
 
Response to Arguments
The rejection has been modified from a 102 to a 103 rejection in view of the amendment, but please note that the limitations give the impression that something specific is claimed, but then is generic claimed in a cyclic way. For example, the plurality of markers is organized into a specific arrangement. How is that specific arrangement? Well, it defines one or more cells, which are been equated to areas. Ok, so far, we have a limitation described by another limitation. What the claim recites about the cells? The claim discloses “wherein each cell is identified by a marker or by a combination of markers having a given space arrangement or a given orientation”; now, the cell is described in view of the markers, which was given at the beginning; in this section the only new limitation is that markers having a given space arrangement or a given orientation. So, there are a plurality of claimed limitations, but barely any detail is given about the limitations. Another example is the limitation “the plurality of markers comprising at least a number of different types of markers equal to a type-number”, if the type-number is defined, it could be a meaningful limitation, but in the absence of details, for examination purposes it could be one or cero; thereby, there is one type of marker or none. Therefore, the claim recites a specific arrangement which is not really specific, only requires, for example, a given space arrangement such an area. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., subdivision into cells, markers of different types) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please see below for the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-9, 11-12 and 15-19 are rejected under 35 U.S.C. 103 as been unpatentable over Williams EP 2499963 in view of Nakajima 20120269446.

As to claim 1, Williams discloses a mapping method [see par. 0043] comprising the steps of: 
organizing a plurality of markers into a specific arrangement defining one or more cells, wherein each cell (11) is identified by a marker (10) or by a combination of markers (10) [see par. 0048]; the plurality of markers (10) comprising at least a number of different types of markers (10) equal to a type-number [see par. 0046, 0056-0057; That is, a set of different types of features are disclosed, their cardinality corresponding to the type-number of the claim. In addition, since no limitations on the type-number is set, one single type of markers falls into the scope of the claim];
acquiring and memorizing at least one reference image (6) of an environment to be mapped (8) [see par. 0051] containing a specific arrangement of a plurality of markers (10) [see par. 0044] organized in cells (11); 
detecting, by a moving video camera (2), a video sequence wherein the environment to be mapped (8) is, at least in part, framed [see par. 0066];
identifying in at least one frame of the video sequence the specific arrangement of markers of the reference image [see par. 0049, 0054, 0061, 0067; characteristic reference features which have been defined before (e.g. by the feature detection algorithm executed on the area defined by the rectangle surrounding the bookshelf) in the later taken scene image];
identifying in at least one frame of the video sequence one or more cells (11) being part of the specific arrangement of markers (10) of the reference image (6) [see par. 0067]; 
calculating, on the basis of the data regarding the identified cells, at least one homography for the perspective transformation of the coordinates acquired in the video sequence into coordinates in the reference image (6) and vice versa [see par. 0058, 0105]. In Williams the organizing of the plurality of markers is manually done by the user. In an analogous art, Nakajima discloses organizing a plurality of markers into a specific arrangement defining one or more cells [areas] [see par, 0171, 0315]. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to add Nakajima’s marker generation technique to facilitate input entry in the Williams system.

As to claim 2, Williams discloses the method according to claim 1, wherein the type-number  of different types of markers (10) is equal to at least two [see par. 0046, 0057, 0074].

As to claim 5, Williams discloses the method according to claim 1, wherein identifying in at least one frame of the video sequence  one or more cells (11) comprises at least: identifying in at least one frame of the video sequence  a set of candidate markers; eliminating from the set of markers  the false positive potential candidate markers  so as to obtain a reliable set of candidate markers; identifying all the combinations of candidate markers of the reliable set  associable to a cell (11) of the specific arrangement of the reference image (6) so as to obtain a set of candidate cells; eliminating from the set of candidate cells the false positive potential cells  so as to obtain a reliable set of candidate cells [see par. 0046, 0056-0057, 0068].

As to claim 6, Williams discloses the method according to claim 5, wherein the step of eliminating from the set of candidate markers the false positive potential candidate markers  comprises eliminating the candidate markers on the basis of the valuation of the area of the candidate markers  [see par. 0046, 0056-0057, 0068].

As to claim 7, Williams discloses the method according to any one of the foregoing claims claim 1, comprising the step of detecting, simultaneously to the video sequence acquisition, at least a data sequence regarding the eyes movement of a user looking, at least in part, at the environment to be mapped (8) by means an eye tracking device (30) [see fig. 1; par. 0036, 0038, 0051].

As to claim 8, Williams discloses the method according to claim 7, comprising the step of processing the data sequence acquired by the eye tracking device (30) so as to obtain gaze point coordinates on the video sequence [see fig. 1; par. 0036, 0038, 0051].

As to claim 9, Williams discloses the method according to claim 8, comprising the step of processing the gaze point coordinates on the video sequence on the basis of the homography so as to obtain reference gaze point coordinates on the reference image [see par. 0072-0073].

Regarding claims 11-12 and 15-19, they are the corresponding system claims of method claims 1-2 and 5-9. Therefore, claims11-12 and 15-19 are rejected for the same reasons as shown above.

Claims 3-4, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Nakajima and further in view of STROMBOM WO 2010/083853.

As to claims 3-4, 10 and 13-14, Williams uses natural markers instead of artificial ones. In an analogous art STROMBOM discloses wherein the plurality of markers comprises markers having circular shape [see fig. 8]; wherein the plurality of markers  comprises markers having a number of different colors equal to the type-number [see page 6, lines 20-32]; positioning, in the environment to be mapped, a plurality of markers organized in cells according to a specific configuration [see page 3, lines14-15]. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to also use legacy markers for the simple purpose of compatibility with existing systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647